    Case: 1:18-cv-00814-DAP Doc #: 83 Filed: 03/03/20 1 of 2. PageID #: 2128




                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION



MELISSA YATSKO AND DARIAN ALLEN,              )   CASE NO. 1:18-CV-814
Co-Administrators of the Estate of            )
Thomas Yatsko,                                )
                                              )   JUDGE: DAN AARON POLSTER
                     Plaintiffs,              )
                                              )
           vs.                                )   PLAINTIFFS’ MOTION FOR LEAVE TO
                                              )   FILE EXHIBITS TO BRIEF IN
SERGEANT DEAN GRAZIOLLI, et al.,              )   OPPOSITION TO DEFENDANTS’
                                              )   MOTIONS FOR SUMMARY JUDGMENT
                     Defendants.              )   UNDER SEAL
                                              )



       Plaintiffs, by and through undersigned counsel, respectfully request an Order

permitting the filing of the following exhibits to Plaintiffs’ forthcoming Omnibus Brief in

Opposition to Defendants’ Motions for Summary Judgment under seal:


          •    Medical Records of Defendant Dean Graziolli; and

          •    Medical Records of Decedent Thomas Yatsko.


       The purpose of filing these documents is to protect confidential medical

information.
    Case: 1:18-cv-00814-DAP Doc #: 83 Filed: 03/03/20 2 of 2. PageID #: 2129



                                       Respectfully submitted,


                                       s/Nicholas A. DiCello
                                       NICHOLAS A. DICELLO (0075745)
                                       JEREMY A. TOR (0091151)
                                       SPANGENBERG SHIBLEY & LIBER LLP
                                       1001 Lakeside Avenue East, Suite 1700
                                       Cleveland, OH 44114
                                       (216) 696-3232
                                       (216) 696-3924 (FAX)
                                       ndicello@spanglaw.com
                                       jtor@spanglaw.com


                                       Counsel for Plaintiffs


                            CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 3rd day of March, 2020, I electronically filed the

foregoing with the Clerk of Court by using the CM/ECF System. Copies will be served

upon counsel of record and may be obtained through the Court’s CM/ECF Systems.




                                       s/Nicholas A. DiCello
                                       NICHOLAS A. DICELLO (0075745)
                                       JEREMY A. TOR (0091151)
                                       SPANGENBERG SHIBLEY & LIBER LLP
                                       1001 Lakeside Avenue East, Suite 1700
                                       Cleveland, OH 44114
                                       (216) 696-3232
                                       (216) 696-3924 (FAX)
                                       ndicello@spanglaw.com
                                       jtor@spanglaw.com


                                       Counsel for Plaintiffs




                                          2
